Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-12 are currently pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7, 9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Isobe et al. (US 2010/0191003).
	Isobe taught a method for producing aglycone flavonoids from flavonoid gylocosides contained in plants such as from soybean, pea, clover and gorse (see at least paragraphs [0028-0032]) by treating in water under high-temperature/high-pressure. These plants contain flavonoids and flavonoid glycosides. Particularly, Isobe disclosed a method in which soybean isoflavone glycoside concentrate (of 80% concentration) was treated in water under high-temperature/high-pressure in a sealed container (e.g. 200°C for 1h) to produce soybean isoflavone aglycone. The product was further decanted, filtered, washed and treated with ethanol (extraction process). See Examples 7-14. 

Claim(s) 1, 3, 9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Balu et al. (ChemSusChem 2012, 5, 1694-1697).
	Balu taught microwave-assisted hydrothermal treatment of orange peel at 180°C for 10 minutes in a teflon vial with water to obtain valuable products. Standard extraction procedures were performed on the product. See the experimental section. The art knows that orange peel contains flavonoids and flavonoid glycosides which are hydrolyzed upon hydrothermal treatment into flavonoids (polyphenols) and sugars (glycosides). 

Claim(s) 1, 3-5, 7 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Puccini et al. (Chemical Engineering Transactions, 50, 223-228).
	Puccini taught the hydrothermal treatment of dried and pulverized (milled) orange peels in aqueous sulfuric acid in sealed ampoules at 150°C and 180°C for at least 0.5 hours. Standard extraction procedures were performed on the product. See at least Materials and methods and Figure 2. The art knows that orange peel contains flavonoids and flavonoid glycosides which are hydrolyzed upon hydrothermal treatment into flavonoids (polyphenols) and sugars (glycosides).

Claim(s) 1-5, 7, 9, 12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Nakayama Tsutomu (JP2011-153084) as evidenced by Nakagawa (J. Nat. Prod. 2006, 69, 1177-1179).
	Tsutomu taught the subcritical water extraction (hydrothermal treatment) of dried pericarp of sudachi in a sealed container at 140°C to 180°C for about 20 mins (until target temp is achieved). Sudachitin was obtained after extraction of the reaction mixture. See abstract and examples. Citrus sudachi contains other flavonoids and flavonoid glycosides (evidenced by Nakagawa). 
Regarding the claim recitation that that the flavonoid glycosides decompose into flavonoids under the hydrothermal treatment, this property is inherently taught by the prior art Tsutomu because it teaches exactly the same method described in this application.
MPEP2112 states:

“SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY

The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best,
562 F.2d 1252, 1254, 195 USPQ430, 433 (CCPA 1977).”

See MPEP 2112 II: “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.”  Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere  & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004). "[W]hen considering a prior art method, the anticipation doctrine examines the natural and inherent results in that method without regard to the full recognition of those benefits or characteristics within the art field at the time of the prior art disclosure." Perricone v. Medicis Pharm. Corp., 432 F.3d 1368, 1377-78 (Fed. Cir. 2005) ("In some cases, the inherent property corresponds to a claimed new benefit or characteristic of an invention otherwise in the prior art. In those cases, the new realization alone does not render the old invention patentable.").
A newly-discovered result or property of an existing (or obvious) method of use is not patentable. See Abbott Labs. v. Baxter, 471 F.3d at 1368-69.
However, if mere silence were enough, then every anticipation could be overcome by simply putting in some limitation that the reference happened to be silent about, even if the material were exactly the same as the prior art. One could add limitations of physiochemical characteristics such as density, color, melting point, solubility in any solvent, etc. and then simply point to the silence of the reference. The claiming of a new use, new function or unknown property that is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ430, 433 (CCPA 1977).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutomu (JP2011-153084), in view of Isobe et al. (US 2010/0191003), Puccini et al. (Chemical Engineering Transactions, 50, 223-228) and Secmeler et al. (Food Chemistry 265 (2018) 298-307).
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	Tsutomu taught the subcritical water extraction (hydrothermal treatment) of dried pericarp of sudachi in a sealed container at 140°C to 180°C for about 20 mins (until target temp is achieved). Sudachitin was obtained after extraction of the reaction mixture. See abstract and examples. Citrus sudachi contains other flavonoids and flavonoid glycosides (evidenced by Nakagawa). 
Isobe taught a method for producing aglycone flavonoids from flavonoid gylocosides contained in plants such as from soybean, pea, clover and gorse (see at least paragraphs [0028-0032]) by treating the plant material in water under high-temperature/high-pressure. These plants contain flavonoids and flavonoid glycosides. Particularly, Isobe disclosed a method in which soybean isoflavone glycoside concentrate (of 80% concentration) was treated in water under high-temperature/high-pressure in a sealed container (e.g. 200°C for 1h) to produce soybean isoflavone aglycone. The product was further decanted, filtered, washed and treated with ethanol (extraction process). See Examples 7-14. 
	Puccini taught the hydrothermal treatment of dried and pulverized (milled) orange peels in aqueous sulfuric acid in sealed ampoules at 150°C and 180°C for at least 0.5 hours. Standard extraction procedures were performed on the product. See at least Materials and methods and Figure 2. The art knows that orange peel contains flavonoids and flavonoid glycosides which are hydrolyzed upon hydrothermal treatment into flavonoids (polyphenols) and sugars (glycosides).
	Secmeler taught hydrothermal processes/pretreatments involving hydrolysis and/or extraction using steam and subcritical water (SCW). Secmeler taught a steam generator that supplies steam from outside the reactor. See section 2.6 Hydrothermal pretreatments.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
The references above didn’t describe the mass % of the flavonoid glycoside in the reaction solution (cl. 6), or that water vapor is supplied into the sealed container from outside (cl. 8). 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
The general conditions for the hydrothermal treatment of citrus fruits was known in the art. Hydrothermal treatment was performed on dried and pulverized orange peels to obtain valuable products. The hydrothermal treatments in the art use varied amounts of water as reaction solution thus, allowing reaction solutions of different concentrations. For example, Tsutomu at one example used 200mL water for 1g of sudachi peel. At another example, Tsutomu used 200mL water for 12.41g and 13.45g of sudachi skin. Clearly, the weight % of flavonoid glycosides in the reaction solution is an experimental parameter considered to be a result effective variable that is within the skill of the ordinary artisan to modify. The modification of the amount (wt%) of the flavonoid glycosides in the reaction solution is commonly carried out in the art as part of routine optimization. Note the experimentation and variation of such amounts in the prior art references. A person of ordinary skill in the art at the time of the claimed invention would have been motivated to optimize the amount (wt%) of the flavonoid glycosides in the reaction solution of the prior art by experimenting with and varying them, therefore arriving at the claimed ranges. Since there is an exemplary teaching in the prior art of this variation, it would have been obvious to find the best ranges. The optimization of a result effective parameter is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. In addition, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”). This is what research chemists do, optimization of result-effective variables through routine experimentation (MPEP 2144.05 IIA and B). 
In regards to water vapor being supplied into the sealed container from the outside (cl. 8), hydrothermal processes/pretreatments involving hydrolysis and/or extraction using steam and subcritical water (SCW) were well known in the art. For example, in the case for extraction and processing of olive waste, a steam generator, an accumulator, a reaction chamber and a steam expansion chamber were used. See Section 2.6 Hydrothermal pretreatments of Secmeler et al. The ordinary skilled artisan would have had the knowledge and motivation to use steam in the hydrothermal process of Tsutomu, Isobe and Puccini et al., and to supply it to the reactor from a steam generator because this is one way to do the hydrothermal processes.
There would have been a reasonable expectation of success due to the high level of skill in the art and the teachings of the references in the absence of evidence to the contrary, such as unexpected results.
Conclusion
Claims 1-12 are rejected. No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865. The examiner can normally be reached Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/           Primary Examiner, Art Unit 1626